Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED JANUARY 26, 2, 2013 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales January 26, January 27, % Over January 26, January 27, (Under) Net sales $ % % % Cost of sales % % 81.7 % Gross profit % % 18.3 % Selling, general and administrative expenses % % 10.7 % Income from operations ) % % 7.6 % Interest expense 91 ) % % 0.2 % Interest income ) ) % ) % ) % Other expense ) % % 0.5 % Income before income taxes % % 7.1 % Income taxes* ) N.M. ) % 37.6 % Net income $ % % 4.4 % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales January 26, January 27, % Over January 26, January 27, (Under) Income before income taxes (see above) $ % 6.3 % 7.1 % Adjusted Income taxes (2)* % 15.5 % 14.4 % Adjusted net income ) % 5.3 % 6.1 % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ ) % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $50.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Exhibit 99(b) Page2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE NINE MONTHS ENDED JANUARY 26, 2, 2013 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) NINE MONTHS ENDED Amounts Percent of Sales January 26, January 27, % Over January 26, January 27, (Under) Net sales $ 7.4 % 100.0 % 100.0 % Cost of sales 8.8 % 82.6 % 81.5 % Gross profit 1.3 % 17.4 % 18.5 % Selling, general and administrative expenses ) % 10.0 % 10.9 % Income from operations 5.3 % 7.4 % 7.6 % Interest expense ) % 0.2 % 0.2 % Interest income ) ) 4.6 % )
